1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    BRIANNA FULLER MIRCHEFF (Bar No. 243641)
     (E-Mail: Brianna_Mircheff@fd.org)
3    Deputy Federal Public Defender
     321 East 2nd Street
4    Los Angeles, California 90012-4202
     Telephone: (213) 894-4784
5    Facsimile: (213) 894-0081
6
7
                              UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9
                                    WESTERN DIVISION
10
11   UNITED STATES OF AMERICA,                       Case No. 88-866-CBM
12               Plaintiff,
                                                     ORDER GRANTING
13         v.                                        COMPASSIONATE RELEASE
                                                     UNDER 18 U.S.C. § 3582(c)(1)
14   PAUL MELVIN WATSON,                             [72,72,73]
15               Defendant.
16
17         The Court has considered the motion filed by Defendant Paul Watson, and finds
18   that he satisfies the requirements for compassionate release under 18 U.S.C. §
19   3582(c)(1). The Court hereby reduces Mr. Watson’s term of imprisonment to the time
20   he has already served.
21         It is further ordered that Mr. Watson shall be released from the custody of the
22   Federal Bureau of Prisons as soon as his transportation can be arranged under 18
23   U.S.C. § 3624. Mr. Watson shall reside with his brother, Harold McNeil, in 29 Palms,
24   California, unless otherwise directed by United States Probation Office.
25         //
26
27
28
                                                 1
1
2          It is further ordered that, upon release, Mr. Watson shall begin serving the five
3    year term of supervised release on the conditions previously imposed.
4    DATED: MARCH 24, 2020              By
5                                            HON. CONSUELO B. MARSHALL
                                             United States District Judge
6
7                                            CC: BOP, PTS, USPO
     Presented by:
8
9         /s/ Brianna Fuller Mircheff
     Deputy Federal Public Defender
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
